IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-10899
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

REGINALD DESHAUN WILLIAMS,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 5:99-CR-88-1-C
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Charles Lanehart, Jr., court-appointed appellate counsel for

Reginald Deshaun Williams, has moved for leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Willlams has not responded to the motion.   Our

independent review of the brief and the record discloses no

nonfrivolous issue.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No.
                                -2-

     Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.